Name: Commission Regulation (EC) No 1917/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  economic analysis;  information and information processing;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32000R1917Commission Regulation (EC) No 1917/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (Text with EEA relevance) Official Journal L 229 , 09/09/2000 P. 0014 - 0026Commission Regulation (EC) No 1917/2000of 7 September 2000laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries(1), as last amended by Regulation (EC) No 374/98(2), and in particular Article 21 thereof,Whereas:(1) For the purpose of compiling external trade statistics, it is necessary to define the implementing procedures for the collection of data and for the processing, transmission and dissemination of the results, in order to obtain harmonised statistics.(2) It is essential to clarify the subject of external trade statistics, especially in order to avoid dual recording or to exclude certain transactions and to define the intervals at which they are to be drawn up.(3) The definition of the data to be returned needs to be supplemented, together with the procedures by which they are referred to in the statistical information medium.(4) It is essential to define the specific movements of goods for which special provisions are necessary, Community harmonisation measures need to be introduced.(5) It is necessary to fix the timetable for the transmission of the results to the Commission and the procedures for corrections to ensure regular and uniform dissemination.(6) In view of the links that exist between external trade statistics and customs procedures, there is a need to bear in mind the provisions adopted by Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(3), as amended by the Act of Accession of Austria, Finland and Sweden, and by Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No1602/2000(5).(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics,HAS ADOPTED THIS REGULATION:TITLE IGENERAL PROVISIONSCHAPTER 1Object and reference periodArticle 1For the purpose of this Regulation, "imports" shall mean the movements of the goods referred to in Article 6(1)(a) of Regulation (EC) No 1172/95, hereinafter referred to as "the Basic Regulation" and "exports" shall mean the movements of the goods referred to in Article 6(1)(b) of the Basic Regulation.Article 2Pursuant to Article 6(2) of the Basic Regulation, external trade statistics shall not cover goods:- released for free circulation after being subject to inward processing or processing under customs control,- contained in the list of exemptions set out in Annex I.Article 31. The statistical threshold referred to in Article 12 of the Basic Regulation shall be fixed, for each type of goods, so that imports or exports exceeding EUR 800 in value or 1000 kg in net mass shall be covered by external trade statistics.2. Each Member State shall inform the Commission of the statistical threshold it has fixed in national currency.Article 41. The reference period shall be the calendar month during which the goods are imported or exported.2. When the single administrative document is the statistical information medium, the date of acceptance of the document by the customs authorities shall determine the calendar month to which the data refer.CHAPTER 2Definitions of dataArticle 5The definitions of data referred to in Article 10(1), (2) and (3), first indent, of the Basic Regulation and the procedures whereby they are given in the data medium are indicated in Articles 6 to 14.Article 61. The "customs destination" shall be identified by the procedure for which the codes to be indicated are given in Annex 38 to Regulation (EEC) No 2454/93.2. Without prejudice to the provisions concerning the single administrative document, the statistical procedure shall be indicated in the data medium where the customs declaration is not required by the Member States.3. Each Member State which makes use of the option provided for in paragraph 2 shall draw up the list of statistical procedures to be given in the data medium so that the statistics may be supplied to the Commission in accordance with the codes indicated in paragraph 4.4. Statistical procedures shall be coded as follows:(a) imports:7- normal1- after outward processing3- for inward processing, suspension system5- for inward processing, drawback system6- after economic outward processing for textiles;(b) exports:1- normal3- after outward processing5- after inward processing, suspension system6- after inward processing, drawback system7- for economic outward processing for textiles.Article 71. For the purposes of this Regulation,(a) "country of origin" means the country where the goods originate in accordance with Title II, Chapter 2, Section 1, of Regulation (EEC) No 2913/92;(b) "country of consignment" means the country from which the goods were initially dispatched to the importing Member State, without any halt or legal operation not inherent in their transport having occurred in an intermediate country; if such halts or legal operations have occurred, the final intermediate country shall be regarded as the country of consignment;(c) "country of destination" means the last Member State to which it is known, at the time of import, that the goods are to be delivered;(d) "Member State of export or import" means the Member State in which the export or import formalities are carried out;(e) "Member State of destination" means the Member State to which it is known, at the time of import, that the goods are to be ultimately delivered;(f) "Member State of actual export" means the Member State, other than the Member State of export, from which the goods were initially dispatched for the purpose of export, if the exporter is not established in the Member State of export.Where the goods were not initially dispatched from another Member State for the purpose of export or when the exporter is established in the Member State of export, the Member State of export shall be the same as the Member State of actual export.2. Without prejudice to customs regulations, and pursuant to Article 10(1)(b) of the Basic Regulation, the country of origin shall be indicated in the statistical information medium.Nonetheless, the country of consignment must be indicated in the following instances:(a) for goods the origin of which is not known;(b) for the following goods, even if their origin is known:- goods falling within Chapter 97 of the Combined Nomenclature,- goods imported after outward processing,- returned goods and other goods of Community origin.The monthly returns on the transactions referred to in (a) and (b), which are transmitted to the Commission by the Member States, shall include the country of consignment if it is non-EU country. Otherwise, the code QW (or 960) is used.3. For specific movements of goods referred to in Title II, the partner countries referred to in the Title should be used, if necessary.4. The countries defined in paragraph 1 shall be designated and coded in accordance with Article 9 of the Basic Regulation.Article 8Where the quantity of goods to be mentioned on the data medium is determined:(a) "net mass" means the actual mass of the good excluding all packaging; failing any provisions to the contrary adopted pursuant to Article 10(4) of the Basic Regulation, the net mass shall be expressed in kilograms for each subheading of the Combined Nomenclature;(b) "supplementary units" means the units measuring quantity, other than the units measuring mass expressed in kilograms; they must be mentioned in accordance with the information set out in the current version of the Combined Nomenclature, opposite the subheadings concerned, the list of which is published in Part I "Preliminary provisions" of the said nomenclature.Article 91. "Statistical value" shall be:- on export, the value of the goods at the place and time where they leave the statistical territory of the exporting Member State,- on import, the value of the goods at the place and time where they enter the statistical territory of the importing Member State.2. The value of the goods referred to in paragraph 1 shall be calculated as follows:- in the case of sale or purchase, on the basis of the invoiced amount of the goods,- in other cases, on the basis of the amount which would have been invoiced in the case of sale or purchase.In cases where it is established, the customs value, defined in accordance with Regulation (EEC) No 2913/92, shall be used to determine the value of the goods.3. The statistical value must include only ancillary charges, such as transport and insurance, relating to that part of the journey which:- in the case of exported goods, takes place in the statistical territory of the exporting Member State,- in the case of imported goods, takes place outside the statistical territory of the importing Member State.The statistical value shall not therefore include taxes due on export or import, such as customs duties, value added tax, excise duty, levies, export refunds or other taxes with similar effect.4. For goods subject to processing operations, the statistical value shall be established as if the goods had been produced wholly in the country of processing.5. For the goods used as carriers of information such as floppy disks, computer tapes, films, plans, audio- and videotapes, CD-ROMs, which are traded in order to provide information, the statistical value shall be based on the total cost of the goods, i.e. it shall cover not only the medium but also the information which is carried.6. The statistical value to be given in the data medium shall be indicated in national currency. Member States may authorise the indication of a value expressed in another currency.The exchange rate to be used in determining the statistical value shall be either the exchange rate used in calculating the dutiable value or the official exchange rate at the time of export or import.Without prejudice to customs regulations, in the case of a periodic declaration Member States may fix a single rate for the period for conversion into national currency.Article 101. "Mode of transport at the external frontier" means the mode of transport determined by the active means of transport with which:- on export, the goods are presumed to leave the statistical territory of the Community,- on import, the goods are presumed to have entered the statistical territory of the Community.2. "Mode of transport inland" means the mode of transport determined by the active means of transport with which:- on export, the goods are presumed to have left the place of departure,- on import, the goods reach the place of arrival.This information shall be required only in the cases for which the customs legislation provides.3. The modes of transport referred to in paragraphs 1 and 2 are as follows:>TABLE>4. The modes of transport shall be designated in the data medium by the codes in column A of the list shown in paragraph 3.Member States may require the modes of transport to be designated in the data medium by the codes in column B of the said list.5. Transport in containers within the meaning of Article 670(g) of Regulation (EEC) No 2454/93, except when the mode of transport is designated by codes 5 (50), 7 (70), 9 (90), must be indicated.For this purpose, the relevant codes are:0- goods not transported in containers;1- goods transported in containers.6. The nationality of the active means of transport at the external frontier which is known on import or export must also be indicated, except when the mode of transport at the Community frontier is designated by codes 2 (20 or 23), 5 (50), 7 (70) and 9 (90).For this purpose, the country codes defined pursuant to Article 9 of the Basic Regulation shall be used.7. "Active means of transport" means the means of transport which provide the motive power. In the case of intermodal transport or if there are several means of transport, the active means of transport shall be that which provides the motive power for the whole combination.The nationality of the active means of transport shall be that of the country of registration, as known at the time of completing the formalities.Article 111. "Preference" means the tariff system whereby preferential customs duties are applicable which are wholly or partially suspended pursuant to conventions, agreements or specific regulations of the Community.2. The preference shall be stated in accordance with the procedure laid down in Regulation (EEC) No 2454/93.Article 121. "Invoiced amount" means the amount indicated in the invoice or other documents in its stead.2. "Currency" means the currency in which the invoiced amount is indicated.Article 131. For the purposes of this Regulation,(a) "transaction" means any operation, whether commercial or not, which leads to a movement of goods covered by statistics on external trade;(b) "nature of the transaction" means all those characteristics which distinguish one transaction from another.2. The list of transactions is set out in Annex II.They shall be specified in the data medium by the code numbers in column A or by a combination of the code numbers in column A and their subdivisions in column B, as indicated in the list referred to above.Article 141. "Delivery terms" means the provisions of the sales contract which lay down the obligations of the seller and the buyer respectively, in accordance with the Incoterms of the International Chamber of Commerce.2. The delivery terms shall be indicated in the data medium by the codes and, if necessary, the details to be mentioned in accordance with Annex III.TITLE IISPECIAL PROVISIONSCHAPTER 1Definitions and general considerationsArticle 151. "Specific movements of goods" means movements of goods having specific features which have some significance for the interpretation of the information and stem, as the case may be, from the movement as such, from the nature of the goods, from the transaction which results in the movement of the goods or from the exporter or importer of the goods.2. Specific movements of goods are as follows:(a) industrial plants;(b) vessels and aircraft, as defined in Chapter 3 of this Title;(c) sea products;(d) ships' and aircraft's stores and supplies;(e) staggered consignments;(f) military goods;(g) offshore installations;(h) spacecraft and spacecraft launchers;(i) motor vehicle and aircraft parts;(j) postal consignments;(k) petroleum products;(l) waste products.3. Subject to contrary provision in this Regulation or in the absence of provisions laid down in accordance with Article 21 of the Basic Regulation, specific movements shall be mentioned according to the relevant national provisions.4. The Member States shall adopt the appropriate provisions in order to implement this chapter and may use, if necessary, statistical information sources other than those laid down in Article 7 of the Basic Regulation.CHAPTER 2Industrial plantsArticle 161. "Complete industrial plant" means a combination of machines, apparatus, appliances, equipment, instruments and materials, hereinafter referred to as "component parts", which fall under various headings of the Harmonised System nomenclature and which are designed to function together as a large-scale unit to produce goods or provide services.All other goods which are used in constructing a complete industrial plant may be treated as component parts thereof, provided they are not excluded from the statistical compilation by virtue of the Basic Regulation.2. A simplified declaration procedure may be used for recording arrivals or dispatches of complete industrial plant. Those responsible for supplying the statistical information shall be authorised, at their request, to use such simplified procedure in accordance with the conditions laid down in this Regulation.3. The simplified procedure may be applied only to the export of complete industrial plant, the total statistical value of each of which exceeds EUR 1,5 million, unless they are complete industrial plants for re-use. In this case, Member States shall inform the Commission of the criteria used.The statistical value of an industrial plant is calculated by adding the statistical values of its component parts and the statistical values of the goods referred to in the second subparagraph of paragraph 1.Article 171. The subheadings applicable for the purposes of this chapter are those provided for in Chapter 98 of the Combined Nomenclature, in respect of the component parts for complete industrial plant covered by Chapters 63, 68, 69, 70, 72, 73, 76, 82, 84, 85, 86, 87, 90 and 94, with reference to each of these chapters and to each of the individual headings of which they are composed.2. For the purposes of this chapter, component parts falling within a given chapter shall be classified under the complete industrial plant subheading of Chapter 98 for the chapter in question unless the competent department listed in that Chapter requires the classification of the goods in chapter 98 under the appropriate complete industrial plant subheadings at the level of the headings of the Harmonised System nomenclature or to apply the provisions of paragraph 3.However, the simplified procedure shall not prevent the competent department from classifying certain component parts under the relevant Combined Nomenclature subheadings within the meaning of point (b) of Article 1(2) of Council Regulation (EEC) No 2658/87(6).3. Where the competent department referred to in paragraph 2 considers the value of the items of complete industrial plant to be too low to justify recording them under the subheadings relating to the chapters under which they fall, specific subheadings, as provided for in the Combined Nomenclature, shall apply.Article 18In accordance with the Combined Nomenclature, the code numbers for complete industrial plant subheadings shall be composed in conformity with the following rules:1. the code shall comprise eight digits;2. the first two digits shall be 9 and 8 respectively;3. the third digit, which shall serve to identify exports of complete industrial plant, shall be 8;4.>TABLE>5. the fifth and sixth digits shall correspond to the number of the chapter of the Combined Nomenclature to which the complete industrial plant subheading relates. However, for the purposes of Article 17(3), these fifth and sixth digits shall be 9;6. for complete industrial plant subheadings which are situated:- at Combined Nomenclature chapter level, the seventh and eighth digits shall be 0,- at Harmonised System heading level, the seventh and eighth digits shall correspond to the third and fourth digits of that heading;7. the competent department referred to in Article 17 (2) shall prescribe the designation and the code number to be used in the statistical information medium to identify the component parts of a complete industrial plant.Article 191. Those responsible for supplying statistical information may not use the simplified declaration procedure without prior authorisation in accordance with the detailed rules which each Member State shall lay down within the framework of this chapter.2. In the case of a complete industrial plant whose component parts are exported by several Member States, authorisation for the use of the simplified declaration procedure shall be given by each Member State for the exports which concern it. However, such authorisation may be issued only on presentation of documentary evidence that the total statistical value specified in Article 16(3) is reached or that other criteria justify the use of the simplified procedure.3. Where the department referred to in Article 17(2) is not the department responsible for compiling the statistics on the external trade of the exporting Member State, it shall not issue authorisation without the approval of the latter.CHAPTER 3Imports and exports of vessels and aircraftArticle 20For the purposes of this chapter:(a) "vessels" means the vessels used for sea transport, referred to in Additional Notes 1 and 2 of Chapter 89 of the Combined Nomenclature, and warships;(b) "aircraft" means aeroplanes falling within CN code 8802 for civilian use, provided they are used by an airline, or for military use;(c) "ownership of a vessel or an aircraft" means the fact of a physical or legal person's registration as owner of a vessel or an aircraft;(d) "partner country"' means:- on import, the third country of construction if the vessel or aircraft is new; in other cases it shall mean the third country where the natural or legal person transferring the ownership of the vessel or aircraft is established,- on export, the third country where the natural or legal person to whom the ownership of the vessel or aircraft is transferred is established.Article 211. External trade statistics covering the following shall be transmitted to the Commission:(a) the transfer of ownership of a vessel or aircraft from a physical or legal person established in a third country to a physical or legal person established in a Member State; this transaction shall be treated in the same way as an import;(b) the transfer of ownership of a vessel or aircraft from a physical or legal person established in a Member State to a physical or legal person established in a third country; this transaction shall be treated in the same way as an export; If the vessel or aircraft is new, the export shall be recorded in the Member State of construction;(c) the placing of vessels or aircraft under inward processing customs procedures and their re-export after inward processing to a destination in a third country;(d) the placing of vessels or aircraft under outward processing customs procedures and their re-import after outward processing.2. The results of the operations referred to in paragraph 1(a) and (b) which the Member States transmit to the Commission shall include the following data:- the code corresponding to the subdivision of the Combined Nomenclature,- the statistical procedure,- the partner country,- the quantity, as number of items and in any other supplementary units laid down in the Combined Nomenclature, for vessels, and the quantity, in net mass and in supplementary units, for aircraft,- the statistical value.Article 22Member States shall use every available source of information for the purpose of complying with this chapter.CHAPTER 4Ships' and aircraft's stores and suppliesArticle 23For the purposes of this chapter:- "ships" and aircraft's stores' means the various products for consumption by the crew and passengers of vessels or aircraft;- "ships" and aircraft's supplies' means the products for the operation of the engines, machines and other equipment on vessels or aircraft, such as fuel, oil and lubricants.Article 241. External trade statistics covering the following shall be transmitted to the Commission:(a) any delivery of ships' and aircraft's stores and supplies to vessels or aircraft for which the natural or legal person responsible for their commercial use is established in a third country, and which are stationed in a port or airport of the reporting Member State, provided that they are Community goods or non-Community goods placed under inward processing customs arrangements or under arrangements for processing under customs control; this operation shall be treated as an export;(b) any delivery of ships' and aircraft's stores and supplies to national vessels or aircraft, which are stationed in a port or airport of the reporting Member State, provided that they are non-Community goods which have not been released by customs for free circulation, placed under inward processing customs arrangements or under arrangements for processing under customs control; this operation shall be treated as an import.2. The monthly returns on the operations referred to in paragraph 1(a), which are transmitted by the Member States to the Commission, shall include the following data:(a) the product code, according to the following simplified coding:- 9930 24 00: goods from Chapters 1 to 24 of the Harmonised System,- 9930 27 00: goods from Chapter 27 of the Harmonised System,- 9930 99 00: goods classified elsewhere,(b) the specific country code QS (or 952);(c) the statistical procedure;(d) the quantity in net mass;(e) the statistical value.CHAPTER 5Staggered consignmentsArticle 25For the purposes of this chapter, "staggered consignments" means imports or exports of components of complete goods in a disassembled state over several deliveries for commercial or transport-related reasons.Article 26In the monthly returns transmitted to the Commission by the Member States, data on the imports and exports of staggered consignments shall be compiled once only, in the month of import or export of the last partial consignment, indicating the full value of the complete assembled good and using the classification code for that good.CHAPTER 6Military goodsArticle 271. Statistics relating to the trading of goods with non-member countries covering exports and imports of goods for military use in compliance with the definition in force in the Member States shall be transmitted to the Commission.2. The monthly returns covering the operations referred to in paragraph 1, which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 8 of the Basic Regulation;(b) the code of the partner country;(c) the statistical procedure;(d) the quantity in net mass and, where appropriate, in supplementary units;(e) the statistical value.3. In the Member States unable to apply the provisions of paragraph 2 owing to military secrecy, appropriate measures shall be taken to ensure that, at a minimum, the statistical value of exports and imports of goods intended for military used are included in the monthly returns transmitted to the Commission.CHAPTER 7Offshore installationsArticle 281. For the purposes of this chapter, "offshore installations" means the equipment and devices installed in the high sea in order to search for and exploit mineral resources.2. "Foreign" installations, as opposed to "national" installations, means those installations of which the natural or legal person responsible for the commercial use is established in a non-member country.Article 291. In a given Member State, statistics on trade with non-member countries covering the following shall be transmitted to the Commission:(a) the delivery of goods to a national installation directly from a non-member country or from a foreign installation; this transaction shall be treated in the same way as an import;(b) the delivery of goods to a non-member country or to a foreign installation from a national installation; this transaction shall be treated in the same way as an export;(c) the delivery of goods to a national installation from a customs' warehouse located on the statistical territory of a Member State; this transaction shall be treated in the same way as an import;(d) the import to the statistical territory of this Member State of goods from a foreign installation;(e) the export from the statistical territory of this Member State of goods destined for a foreign installation.2. The monthly returns covering the operations referred to in paragraph 1, which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the Combined Nomenclature.However, without prejudice to the customs regulations, if the goods are those referred to in Article 23 the Member States shall have the option of using the simplified codes set out in Article 24(2)(a);(b) the code of the partner country.However, without prejudice to the customs regulations, in the case of goods coming from or destined for installations, the partner country shall be the country where the natural or legal person responsible for the commercial use of the installation in question is established. Where this information is not available, the code QW (or 960) shall be used;(c) the statistical procedure;(d) the quantity in net mass;(e) the statistical value.CHAPTER 8SpacecraftArticle 30For the purposes of this chapter:(a) "spacecraft" means craft such as satellites which travel in space outside the earth's atmosphere;(b) "ownership of a spacecraft" means the fact of a natural or legal person's registration as owner of a spacecraft.Article 311. Statistics on trade with non-member countries covering the following shall be transmitted to the Commission:(a) the admission of a spacecraft under inward-processing arrangements and its export under such arrangements to a non-member country;(b) the admission of a spacecraft under outward-processing arrangements and its import under such arrangements;(c) the space launch of a spacecraft which was the subject of a transfer of ownership between a natural or legal person established in a non-member country and a natural or legal person established in a Member State.This operation shall be recorded as an import in the Member State where the new owner is established;(d) the space launch of a spacecraft which was the subject of a transfer of ownership from a natural or legal person established in a Member State to a natural or legal person established in a non-member State.This operation shall be recorded as an export by the Member State of manufacture of the finished spacecraft;(e) the transfer of ownership of a spacecraft in orbit from a natural or legal person established in a non-member country to a natural or legal person established in a Member State. This operation shall be recorded as an import;(f) the transfer of ownership of a spacecraft in orbit from a natural or legal person established in a Member State to a natural or legal person established in a non-member country. This operation shall be recorded as an export.2. The monthly returns on the operations referred to in paragraph 1(c) to (f), which are transmitted to the Commission by the Member States, shall include the following data:(a) the code corresponding to the subdivision of the product classification referred to in Article 8 of the Basic Regulation;(b) the code of the partner country.For the operations referred to in paragraph 1(c), the partner country means the country of manufacture of the finished spacecraft.For the operations referred to in paragraph 1(d) and (f), the partner country means the country where the natural or legal person to whom the ownership of the spacecraft is transferred is established.For the operations referred to in paragraph 1(e), the partner country means the country where the natural or legal person transferring the ownership of the spacecraft is established;(c) the statistical procedure;(d) the quantity in net mass and in supplementary units;(e) the statistical value.For the imports referred to in paragraph 1(c), the statistical value includes the transport and insurance costs connected with conveyance to the launch base and the space journey.TITLE IIIFINAL PROVISIONSArticle 32Pursuant to Article 13 of the Basic Regulation, Member States shall transmit to the Commission without delay, and no later than six weeks after the end of the reference period, the monthly results of their external trade statistics.Article 331. If the data contained in a statistical information medium have to be corrected, the corrections shall be made to the figures of the reference period.2. Member States shall transmit the corrected monthly data at least every three months, together with a file containing the cumulative and corrected annual data.Article 34Member States shall retain the statistical information media referred to in Articles 7 and 23 of the Basic Regulation, or at least the information contained therein, for at least two years after the end of the year to which the media refer.Article 35Member States shall transmit to the Commission their national instructions and any subsequent amendments.Article 36Commission Regulation (EC) No 840/96(7) is repealed effective from 1 January 2001.References to the repealed Regulation shall be deemed to refer to this Regulation.Article 37This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 118, 25.5.1995, p. 10.(2) OJ L 48, 19.2.1998, p. 6.(3) OJ L 302, 19.10.1992, p. 1.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 188, 26.7.2000, p. 1.(6) OJ L 256, 7.9.1987, p. 1.(7) OJ L 114, 8.5.1996, p. 7.ANNEX IList of exceptions referred to in Article 2Data shall not be compiled for the following goods:(a) means of payment which are legal tender, and securities;(b) monetary gold;(c) emergency aid for disaster areas;(d) because of the diplomatic or similar nature of their intended use:1. goods benefiting from diplomatic and consular or similar immunity;2. gifts to Head of State or to members of a government or parliament;3. items being circulated within the framework of administrative mutual aid;(e) provided that they are not the subject of a commercial transaction:1. decorations, honorary distinctions and prizes, commemorative badges and medals;2. travel equipment, provisions and other items, including sports equipment, intended for personal use or consumption which accompany, precede or follow the traveller;3. bridal outfits, items involved in moving house, or heirlooms;4. coffins, funerary urns, ornamental funerary articles and items for the upkeep of graves and funeral monuments;5. printed advertising material, instructions for use, price lists and other advertising items;6. goods which have become unusable, or which cannot be used for industrial purposes;7. ballast;8. postage stamps;9. pharmaceutical products used at international sporting events;(f) products used as part of exceptional common measures for the protection of persons or of the environment;(g) goods which are the subject of non-commercial traffic between persons resident in the frontier zones defined by the Member States (frontier traffic); products obtained by agricultural producers on properties located outside, but adjacent to, the statistical territory within which they have their principal undertaking;(h) provided that the trade is temporary, goods imported and exported for the repair of means of transport, containers and related transport equipment, but which are not placed under processing arrangements, and parts replaced during the repairs;(i) goods exported to national armed forces stationed outside the statistical territory as well as imported goods which had been conveyed outside the statistical territory by the national armed forces, as well as goods acquired or disposed of on the statistical territory of a Member State by the foreign armed forces which are stationed there;(j) goods used as carriers of information such as floppy disks, computer tapes, films, plans, audio- and videotapes, CD-ROMs which are traded in order to provide information, where developed to order for a particular client or where they are not the subject of a commercial transaction, as well as goods which complement a previous delivery e.g. an update, and for which the consignee is not invoiced;(k) satellite launchers:- on export and import pending their launching into space,- at the time of launching into space.ANNEX IIList of transactions referred to in Article 13(2)>TABLE>ANNEX IIIList of delivery terms referred to in Article 14(2)>TABLE>